PER CURIAM:
Terence Linwood Lockett, Sr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action without prejudice for failing to pay the initial partial filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lockett v. Toney, No. 3:13-cv-00209-JAG (E.D.Va. Sept. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.